Exhibit 10.1

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Ninth Amendment to Amended and Restated Credit Agreement (this “Ninth
Amendment”) is made as of January 25, 2013, by and among GLOBAL OPERATING LLC, a
Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware
limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”),
CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea LLC”), GLP
FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY MARKETING LLC,
a Delaware limited liability company (“GEM”), GLOBAL ENERGY MARKETING II LLC, a
Delaware limited liability company (“GEM II”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”, and, collectively with
OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM and GEM II, the
“Borrowers” and each a “Borrower”), GLOBAL PARTNERS LP, a Delaware limited
partnership (the “MLP”), GLOBAL GP LLC, a Delaware limited liability company
(the “GP” and, collectively with the MLP, the “Original Guarantors and each
individually, an “Original Guarantor”), each “Lender” (as such term is defined
in the Credit Agreement referred to below) (collectively, the “Lenders” and each
individually, a “Lender”) party hereto, and Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer (as each such term is
defined in the Credit Agreement), amending certain provisions of that certain
Amended and Restated Credit Agreement dated as of May 14, 2010 (as amended and
in effect from time to time, the “Credit Agreement”) by and among the Borrowers,
the Original Guarantors, the Lenders, the Administrative Agent, the L/C Issuer,
the Swing Line Lender, JPMorgan Chase Bank, N.A. as Syndication Agent and
Societe Generale, Standard Chartered Bank, Wells Fargo Bank, N.A. and RBS
Citizens, National Association, as Co-Documentation Agents.  Terms not otherwise
defined in the Credit Agreement shall have the same respective meanings herein
as therein.

 

WHEREAS, the MLP is contemplating acquiring 100% of the Equity Interests of a
Person previously identified in writing to the Administrative Agent and the
Lenders (such Person being hereinafter referred to as the “Target”) for a cash
purchase price of approximately $98,000,000 (the “Proposed Target Acquisition”)
pursuant to, and in accordance with, the terms of a purchase agreement by and
between the owner of the Equity Interests of the Target (the “Target Seller”)
and the MLP, as the same may be amended (the “Proposed Target Purchase
Agreement”); and

 

WHEREAS, upon the consummation of the Proposed Target Acquisition (such date
being the “Target Acquisition Effective Date”), MLP will contribute 100% of the
Equity Interests of the Target to one of the Borrowers (which shall be
designated on or prior to the effective date of the Proposed Target Acquisition)
and the Target will become a Guarantor under the Credit Agreement and the other
Loan Documents;

 

WHEREAS, in connection with the Basin JV Acquisition and/or the Proposed Target
Acquisition, the Borrowers have requested (a) a $115,000,000 term loan; and
(b) certain modifications to the Credit Agreement relating to, among other
things, the consummation of the Basin JV Acquisition and/or the Proposed Target
Acquisition;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers, the Original Guarantors, the Lenders and the
Administrative Agent desire to amend certain provisions of the Credit Agreement
as provided more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Consent To Term Loan.  The parties hereto hereby agree that (a) the
Borrowers have requested a $115,000,000 term loan (the “New Term Loan”), which
New Term Loan will be funded on the Ninth Amendment Effective Date (as
hereinafter defined); (b) certain Lenders have or will, prior to the Ninth
Amendment Effective Date, provide a commitment to fund the New Term Loan on the
Ninth Amendment Effective Date and, on the Ninth Amendment Effective Date
Schedule 2.01 to the Credit Agreement will be automatically modified to reflect
the commitments of each applicable Lender which has committed to fund a portion
of the New Term Loan on the Ninth Amendment Effective Date; and (c) to the
extent the Ninth Amendment Effective Date does not occur by February 28, 2013,
then, effective February 28, 2013, any commitment of any Lender to provide a
portion of the New Term Loan shall automatically terminate on such date and no
New Term Loan will be made.

 

§2.  Amendment to Section 1 of the Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

(a)                                 The definitions of “Acquisition Capital
Expenditure”, “Aggregate Commitments”, “Applicable Percentage”, “Applicable
Revolver Rate”, “Combined Current Assets”, “Combined Current Liabilities”,
“Combined EBITDA”, “Combined Funded Debt”, “Combined Funded Senior Secured
Debt”, “Combined Working Capital”, “Committed Borrowing”, “Committed Loan”,
“Covenant Reduction Date”, “Loan”, “Maturity Date”, “Mortgages”, and “Net Cash
Proceeds” are each hereby deleted in their entirety and restated as follows:

 

“Acquisition Capital Expenditures” means Capital Expenditures made in connection
with the Warex Acquisition, the XOM Acquisition, the Alliance Acquisition, the
Target Acquisition, the Basin JV Acquisition or any Permitted Acquisition.

 

“Aggregate Commitments” means, collectively, the Aggregate WC Commitment, the
Aggregate Revolver Commitment and the Aggregate Term Loan Commitment, provided,
that, for purposes of determining the Aggregate Term Loan Commitment for
purposes of the Required Lenders and Supermajority Lenders definitions after the
Term Loans have been funded, the Aggregate Term Loan Commitment shall mean the
total Outstanding Amount of the Term Loans at such date of determination and
each Lender’s Term Loan Commitment shall mean the total Outstanding Amount of
such Lender’s Term Loan at such date of determination.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate WC

 

2

--------------------------------------------------------------------------------


 

Commitments, the Aggregate Revolver Commitments or the Aggregate Term Loan
Commitments, as the case may be, represented by such Lender’s WC Commitment,
Revolver Commitment or Term Loan Commitment, as the case may be, at such time,
subject, in each case, to adjustment as provided in Section 2.15.  If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate WC Commitments, the Aggregate Revolver Commitments or the
Aggregate Term Loan Commitments, as the case may be, have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender for
each of the WC Loans, the Revolver Loans and the Term Loan is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Revolver Rate” means, in respect of the Revolver Loans and the
commitment fees thereon, (a) from the Ninth Amendment Effective Date to the date
on which all principal and interest on the Term Loans have been repaid in full,
the applicable percentage per annum set forth below under Pricing Level 5, and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Combined Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing
Level

 

Combined Total 
Leverage Ratio

 

Applicable 
Revolver 
Rate for 
Base Rate 
Loans (in 
basis 
points)

 

Applicable 
Revolver Rate for 
Eurodollar Rate 
Loans and Cost of 
Funds Rate Loans 
(in basis points)

 

Applicable 
Revolver Rate for 
commitment fees 
(in basis points)

1

 

Less than 1.50:1.00

 

150

 

250

 

37.5

2

 

Greater than or equal to 1.50:1.00 but less than 2.50:1.00

 

175

 

275

 

37.5

3

 

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

 

200

 

300

 

50.0

4

 

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

225

 

325

 

50.0

5

 

Greater than or equal to 3.50:1.00

 

250

 

350

 

50.00

 

3

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the highest pricing level shall apply
in respect of all the Revolver Loans and the commitment fees in respect thereof
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Revolver Rate for any period shall be subject to
the provisions of Section 2.09(b).

 

“Combined Current Assets” means all assets of the Loan Parties on a combined
basis that are properly classified as current assets in accordance with GAAP,
valued on a FIFO basis.

 

“Combined Current Liabilities” means all liabilities of the Loan Parties on a
combined basis, maturing on demand or within one (1) year from the date as of
which Combined Current Liabilities are to be determined, and such other
liabilities as may properly be classified as current liabilities in accordance
with GAAP.

 

“Combined EBITDA” means for any period, for each applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such applicable Loan Party and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
of the applicable Loan Parties and their Subsidiaries reducing such Combined Net
Income which do not represent a cash item in such period or any future period,
(v) without duplication for any adjustments made in connection with pro forma
calculations made as a result of the Alliance Acquisition, solely as it relates
to the Alliance Acquisition, and solely with respect to the fiscal quarter
ending immediately after the fiscal quarter in which the Alliance Acquisition
occurs, cash transaction expenses relating to the Alliance Acquisition approved
by the Administrative Agent and in an aggregate amount not to exceed $6,000,000
and regardless of whether such expenses were actually taken in the quarter in
which the Alliance Acquisition occurred or the subsequent fiscal quarter;
(vi) any equity losses in respect of unconsolidated affiliates; and
(vii) without duplication, cash distributions received by any Loan Party from
joint ventures (including, without limitation, the Basin JV) and minus (b) the
following to the extent included in calculating such Combined Net Income:
(i) Federal, state, local and foreign income tax credits of the applicable Loan
Parties and their Subsidiaries for such period, (ii) all nonrecurring non-cash
items increasing Combined Net Income for

 

4

--------------------------------------------------------------------------------


 

such period and (iii) any equity earnings in respect of unconsolidated
affiliates, provided, however, notwithstanding anything to the contrary
contained herein, any gains or losses from any Dispositions shall be excluded
from the calculation of Combined EBITDA.  For purposes of calculating Combined
EBITDA for purposes of calculating the Combined Interest Coverage Ratio, the
Combined Total Leverage Ratio or the Combined Senior Secured Leverage Ratio for
any period in which (1) the Alliance Acquisition or a Permitted Acquisition has
occurred, Combined EBITDA shall be adjusted in a manner which is satisfactory to
the Administrative Agent in all respects to give effect to the consummation of
the Alliance Acquisition or such Permitted Acquisition, as the case may be, on a
pro forma basis as if the Alliance Acquisition or such Permitted Acquisition, as
the case may be, had occurred on the first date of the test period; (2) the
Basin JV Acquisition has occurred, Combined EBITDA shall be adjusted in a manner
which is satisfactory to the Administrative Agent in all respects to give effect
to such Basin JV Acquisition on a pro forma basis based on contracts in place as
if such Basin JV Acquisition had occurred on the first date of the test period;
and (3) the Target Acquisition has occurred, until four (4) full fiscal quarters
have elapsed from the Target Acquisition Effective Date, the EBITDA of the
Target shall be calculated for each such shorter period of one, two or three
full fiscal quarters elapsed since the Target Acquisition Effective Date, with
the relevant amount of EBITDA applicable to such short period annualized for the
period of four (4) consecutive fiscal quarters for which the applicable covenant
or test calculation is being performed by multiplying such relevant amount by a
fraction whose numerator is four (4) and whose denominator is the actual number
of elapsed full fiscal quarters and, unless the Target Acquisition Effective
Date actually occurs on the first day of a fiscal quarter, the EBITDA of the
Target for the period from the Target Acquisition Effective Date through the
last day of the fiscal quarter in which such Target Acquisition occurred shall
be $0 for purposes of calculating Combined EBITDA.

 

“Combined Funded Debt” means as of any date of determination, for the Loan
Parties and their Subsidiaries on a combined basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder other
than the outstanding amount of the WC Loans and the L/C Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial
but excluding any L/C Obligations), bankers’ acceptances, bank guaranties,
surety bonds (but only to the extent the indemnity or other payment obligation
thereunder has actually arisen and is due and payable by the Loan Parties and/or
their Subsidiaries) and similar instruments, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the Loan
Parties or any

 

5

--------------------------------------------------------------------------------


 

Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Loan Party or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Loan Party or such
Subsidiary.

 

“Combined Funded Senior Secured Debt” means as of any date of determination, for
the Loan Parties and their Subsidiaries on a combined basis, (a) Combined Funded
Debt of any Loan Party secured by Liens on any assets of any Loan Party at such
time, including Combined Funded Debt under this Agreement, plus (b) all Combined
Funded Debt of any Subsidiary of a Loan Party (other than a Subsidiary which is
also a Loan Party) at such time.  For the avoidance of doubt, nothing in this
definition shall be construed to permit any Loan Party or any Subsidiary of any
Loan Party to incur or permit Liens other than those permitted by Section 7.01.

 

“Combined Working Capital” means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Loan Parties in excess of
$20,000,000 shall not be considered a Combined Current Asset hereunder
regardless of how such prepaid expenses would otherwise be classified in
accordance with GAAP; (b) any asset of any Loan Party which will be subsequently
paid or otherwise distributed to such Loan Party’s members as a Permitted
Distribution shall not be considered a Combined Current Asset hereunder
regardless of how such asset would otherwise be classified in accordance with
GAAP; (c) any asset of any Loan Party consisting of an intercompany receivable
or other right to payment owing from another Loan Party or an Affiliate (other
than the Account Receivable owing from Alliance which is included in the
computation of Eligible Receivable) shall not be considered a Combined Current
Asset hereunder regardless of how such asset would otherwise be classified in
accordance with GAAP and (d) the aggregate amount of all WC Loans outstanding
hereunder and all Revolver Loans outstanding hereunder used to fund working
capital shall be deemed Combined Current Liabilities, regardless of how such
outstanding amounts would otherwise be classified in accordance with GAAP.

 

“Committed Borrowing” means a borrowing consisting of simultaneous WC Loans,
Revolver Loans, or Term Loans, as the case may be, of the same Type and, in the
case of Eurodollar Rate Loans and Cost of Fund Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” means a WC Loan, a Revolver Loan or a Term Loan, as the context
may require.

 

“Covenant Reduction Date” means the last day of the fiscal quarter in which any
Loan Party either (a) receives proceeds of not less than $200,000,000 from any
Equity Issuance of a Loan Party or (b) receives aggregate proceeds in

 

6

--------------------------------------------------------------------------------


 

an amount in excess of $200,000,000 from either (i) the issuance of the Senior
Unsecured Notes or unsecured Subordinated Debt (other than that portion of an
issuance used to refinance any Senior Unsecured Notes or unsecured Subordinated
Debt, provided, for the avoidance of doubt, the amount of the Senior Unsecured
Notes and/or unsecured Subordinated Debt so refinanced shall be included in
calculating the aggregate proceeds received) or (ii) a combination of the
issuance of the Senior Unsecured Notes or unsecured Subordinated Debt (other
than that portion of an issuance used to refinance any Senior Unsecured Notes or
unsecured Subordinated Debt, provided, for the avoidance of doubt, the amount of
the Senior Unsecured Notes and/or unsecured Subordinated Debt so refinanced
shall be included in calculating the aggregate proceeds received) and an Equity
Issuance of a Loan Party.

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a WC Loan, a Revolver Loan, a Swing Line Loan or a
Term Loan.

 

“Maturity Date” means (a) as to the WC Loans, the Revolver Loans and the Swing
Line Loans, May 14, 2015, and (b) as to any Term Loan, the date which is 364
days from the Ninth Amendment Effective Date; provided, however, that, in each
case, if such date is not a Business Day, the applicable Maturity Date shall be
the immediately preceding Business Day.

 

“Mortgages” means, collectively, the several mortgages and/or deeds of trust,
dated or to be dated prior to, on or after the Closing Date, as applicable, from
the applicable Borrower or Guarantor to the Administrative Agent with respect to
the fee interests of the applicable Borrower or Guarantor in the Real Estate and
in form and substance satisfactory to the Lenders and the Administrative Agent.

 

“Net Cash Proceeds” means (a) with respect to the sale of any asset by any Loan
Party or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such sale (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such sale and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant asset sale as a result of any gain recognized in
connection therewith; and (b) with respect to the sale of any capital stock or
other Equity Interest by any Loan Party or the incurrence or issuance by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to Sections
7.03(a), (c), (d), (e) and (f) hereof), the excess of (i) the sum of the cash
and cash equivalents received in connection with such sale or issuance over
(ii) the underwriting discounts and

 

7

--------------------------------------------------------------------------------


 

commissions, and other out-of-pocket expenses, incurred by such Loan Party or
its Subsidiary in connection with such sale or issuance.

 

(b)                                 Section 1.01 is further amended by deleting
the definition of “Applicable Loan Party” in its entirety.  In addition, to the
extent the defined terms “Applicable Loan Party” or “Applicable Loan Parties”
appear in any other definition or section of the Credit Agreement, such term
shall be deleted and restated as “applicable Loan Party” or “applicable Loan
Parties”, as the case may be.

 

(c)                                  Section 1.01 is further amended by
inserting the following new definitions in the appropriate alphabetical order:

 

“Aggregate Term Loan Commitment” means the sum of the Term Loan Commitments of
the Lenders to make the Term Loans to the Borrowers.

 

“Applicable Term Loan Rate” means, (a) in respect of that portion of the Term
Loans which are Eurodollar Rate Loans or Cost of Funds Rate Loans, 350 basis
points per annum and (b) in respect of that portion of the Term Loans which are
Base Rate Loans, 250 basis points per annum.

 

“Ninth Amendment” means that certain Ninth Amendment to Amended and Restated
Credit Agreement dated as of January 25, 2013 by and among the Borrowers, the
Original Guarantors, the Lenders party thereto, the Swing Line Lender, the
Administrative Agent and the L/C Issuers.

 

“Ninth Amendment Effective Date” has the meaning given such term in the Ninth
Amendment.

 

“Target” means that certain limited liability company which has been previously
disclosed to the Administrative Agent in writing by the Borrowers (which, for
avoidance of doubt, may change its name on or after the Target Acquisition
Effective Date with prior notice to the Administrative Agent).

 

“Target Acquisition” means the acquisition by MLP from the Target Seller of 100%
of the Equity Interests of the Target for a cash purchase price of approximately
$98,000,000, but in no event more than $105,000,000, pursuant to, and in
accordance with, the terms of the Target Acquisition Agreement and the
contribution by MLP on the Target Acquisition Effective Date of 100% of the
Equity Interests of the Target to one of the Borrowers (which shall be
designated on or prior to the Target Acquisition Effective Date).

 

“Target Acquisition Agreement” means that certain Membership Interest Purchase
Agreement by and between the Target Seller and MLP, as the same may be amended.

 

8

--------------------------------------------------------------------------------


 

“Target Acquisition Effective Date” means the date on which the Target
Acquisition has been consummated in accordance with the terms of the Target
Acquisition Agreement.

 

“Target Seller” means that certain limited liability company which has been
previously disclosed to the Administrative Agent in writing by the Borrowers and
which, prior to the Target Acquisition Effective Date, owns 100% of the Equity
Interests of the Target.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its Term
Loan to the Borrowers on the Ninth Amendment Effective Date pursuant to Section
2.01(c), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term Loan Facility” means, at any time, (a) on or prior to the Ninth Amendment
Effective Date, the aggregate amount of the Term Loan Commitment at such time;
and (b) thereafter, the aggregate principal amount of the Term Loans of all
Lenders with a Term Loan Commitment outstanding at such time.

 

“Term Loans” means an advance made by a Lender under the Term Loan Facility. 
The Term Loans are Committed Loans.

 

§3.  Amendment to Article II of the Credit Agreement.  Article II of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 2.01(b) of the Credit Agreement is
hereby amended by deleting the last sentence of Section 2.01(b) in its entirety
and restating it as follows:  “The proceeds of the Revolver Loans shall be used
to fund Permitted Acquisitions, to fund the Investments by the applicable
Borrowers in the Basin JV, to finance Capital Expenditures and for general
corporate purposes (which, for the avoidance of doubt, can include working
capital needs), provided, however, the aggregate amount of Revolver Loans used
to finance general corporate purposes shall not exceed $75,000,000 outstanding
at any time and, provided, further, that the aggregate amount of Revolver Loans
used to fund the initial Investment by the applicable Borrowers in the Basin JV
or to fund all or any portion of the Target Acquisition shall not exceed the
aggregate amount of any repayments made on the Revolver Loan from and after the
Ninth Amendment Effective Date with the proceeds of the Term Loan not otherwise
used to fund the Basin JV Acquisition or the Target Acquisition, as the case may
be.”

 

(b)                                 Section 2.01 of the Credit Agreement is
further amended by inserting immediately after the text of Section 2.01(b) the
following new paragraph:

 

(c)                                  Subject to the terms and conditions set
forth herein, each Lender with a Term Loan Commitment severally agrees to make a
single loan to the

 

9

--------------------------------------------------------------------------------


 

Borrowers on the Ninth Amendment Effective Date in an amount not to exceed such
Lender’s Applicable Percentage of the Aggregate Term Loan Commitments.  The
Borrowing of such Term Loan shall consist of Term Loans made simultaneously by
the Lenders with a Term Loan Commitment in accordance with their respective
Applicable Percentage of the Aggregate Term Loan Commitments.  Amounts borrowed
under this Section 2.01(c) and repaid or prepaid may not be reborrowed. 
Term Loans may be Base Rate Loans, Cost of Fund Rate Loans or Eurodollar Rate
Loans, as further provided herein.  The parties hereto hereby agree that the
proceeds of the Term Loans are being used to fund the first to occur of the
Basin JV Acquisition or the Target Acquisition, as the case may be and, to the
extent neither the Basin JV Effective Date nor the Target Acquisition Effective
Date has occurred by February 28, 2013, then the Term Commitments of each Lender
shall, on such date, immediately and without any further action be reduced to
$0.

 

(c)                                  Section 2.02(a) of the Credit Agreement is
hereby amended by deleting the words “(ii) if the Borrowers are requesting a
Borrowing, whether such Borrowing is of a WC Loan or a Revolver Loan” which
appear in the sixth sentence of Section 2.02(a) and substituting in place
thereof the words “(ii) if the Borrowers are requesting a Borrowing, whether
such Borrowing is of a WC Loan, a Term Loan or a Revolver Loan”.

 

(d)                                 Section 2.04(a) of the Credit Agreement is
hereby amended by deleting the second sentence of Section 2.04(a) in its
entirety and restating it as follows:  “Each such notice shall specify the date
and amount of such prepayment, whether such prepayment is a prepayment of the
Term Loans, the WC Loans, the Revolver Loans or some combination thereof and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Committed Loans.”

 

(e)                                  Section 2.05 of the Credit Agreement is
hereby amended by inserting immediately after the text of Section 2.05(b) the
following new paragraph (c):

 

(c)                                  The Borrowers may, at any time prior to the
funding of the Term Loans pursuant to Section 2.01(c) hereof, upon notice to the
Administrative Agent, terminate the Aggregate Term Loan Commitments, or from
time to time permanently reduce the Aggregate Term Loan Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrowers shall not terminate or reduce the Aggregate Term Loan Commitments if
the Term Loans have been funded or if the Borrowers have requested that the Term
Loans be funded pursuant to Section 2.02(a).  The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Term Loan Commitments.  Any reduction of the Aggregate Term Loan
Commitments shall be applied to the Term Loan Commitment of each Lender
according to its Applicable Percentage.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Section 2.06 of the Credit Agreement is
hereby amended by inserting immediately after the text of Section 2.06(b) the
following new paragraph (c):

 

(c)                                  Upon (i) the sale or issuance by any Loan
Party or any of its Subsidiaries of any of its Equity Interests (other than
sales or issuances of Equity Interests to another Loan Party) (an “Equity
Issuance”) or (ii) the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than (x) Indebtedness expressly
permitted to be incurred or issued pursuant to Sections 7.03(a), (c), (d),
(e) and (f) hereof and (y) Indebtedness incurred pursuant to
Section 7.03(b) hereof consisting of the Senior Unsecured Notes to the extent
(and only to the extent) the proceeds thereof are being used to finance the
Basin JV Acquisition and/or the Target Acquisition), the Borrowers shall prepay
an aggregate principal amount of the Term Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the applicable
Loan Party or such Subsidiary.

 

(g)                                  Section 2.07(b) of the Credit Agreement is
hereby amended by inserting at the end of Section 2.07(b) the following
sentence:  “Subject to the provisions of subsection (c) below, (i) each Term
Loan which is a Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Term Loan Rate;
(ii) each Term Loan which is a Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Term Loan Rate; and
(iii) each Term Loan which is a Cost of Funds Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Cost of Funds Rate for such Interest Period plus the
Applicable Term Loan Rate.”

 

(h)                                 Section 2.13(a) of the Credit Agreement is
hereby amended by deleting the last sentence of Section 2.13(a) in its entirety
and restating it as follows:  “At the time of sending such notice, the Borrowers
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than five Business Days from the date of delivery of such notice to the
Lenders).”

 

§4.  Amendment to Article IV of the Credit Agreement.  Section 4.02 of
Article IV of the Credit Agreement is hereby amended by inserting immediately at
the end of the text of Section 4.02 the following new sentence:  “In addition,
the obligation of each Lender with a Term Loan Commitment to honor any request
for the Borrowing of the Term Loan shall be subject to the occurrence of the
Ninth Amendment Effective Date and the satisfaction of the conditions relating
to the Basin JV Acquisition or the Target Acquisition, as the case may be, that
the proceeds of the Term Loan are being used to finance.”

 

§5.  Amendment to Article VI of the Credit Agreement.  Article VI of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 6.11 of the Credit Agreement is
hereby amended by deleting Section 6.11 in its entirety and restating it as
follows:

 

11

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of (a) WC Loans
solely for working capital purposes (including posting margin and the financing
of Capital Expenditures other than Acquisition Capital Expenditures) and not in
contravention of any Law or of any Loan Document;  (b) the Term Loans solely to
fund the purchase price of the Basin JV Acquisition and/or the Target
Acquisition; and (c) the Revolver Loans to fund Permitted Acquisitions, to fund
the Investments by the applicable Borrowers in the Basin JV, to fund the Target
Acquisition, to finance Capital Expenditures and for general corporate purposes
(which, for the avoidance of doubt, can include working capital needs and the
payment of Permitted Distributions and posting margin) and not in contravention
of any Law or of any Loan Document, provided, however, that the aggregate amount
of Revolver Loans used to fund the initial Investment by the applicable
Borrowers in the Basin JV or to fund all or any portion of the Target
Acquisition shall not exceed the aggregate amount of any repayments made on the
Revolver Loan from and after the Ninth Amendment Effective Date with the
proceeds of the Term Loan not otherwise used to fund the Basin JV Acquisition or
the Target Acquisition, as the case may be.  The Borrowers will request Letters
of Credit solely to support Petroleum Product purchases and to secure bonding
and performance obligations.

 

(b)                                 Section 6.13(a) of the Credit Agreement is
hereby amended by inserting at the end of the text of Section 6.13(a) the
following new sentence:  “In addition, notwithstanding anything to the contrary
contained in this Section 6.13 or in any of the Loan Documents, the Borrowers
shall be required, upon the Target Acquisition Effective Date, to immediately
join the Target and any Subsidiary thereof as a Guarantor hereunder, and shall
cause the Target and each of its Subsidiaries to execute and deliver to the
Administrative Agent such joinder agreements and Loan Documents (including,
without limitation, Security Agreements and Mortgages) as the Administrative
Agent shall require or deem appropriate (including, without limitation, any
document necessary to grant to the Administrative Agent, for the benefit of the
Secured Parties, a first priority perfected security interest in the Target’s
and each such Subsidiary’s assets) and cause the Target and each such Subsidiary
to deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in this
sentence), all in form, content and scope reasonably satisfactory to the
Administrative Agent, and Schedule 5.13 hereof shall be updated to give effect
to any changes resulting from such Target Acquisition.”

 

§6.  Amendment to Article VII of the Credit Agreement.  Article VII of the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 7.02(j) of the Credit Agreement is
hereby amended by inserting immediately after the words “the Alliance
Acquisition” the words “the Target Acquisition”.

 

(b)                                 Section 7.06(b) of the Credit Agreement is
hereby amended by deleting Section 7.06(b) in its entirety and restating
Section 7.06(b) as follows:

 

12

--------------------------------------------------------------------------------


 

(b)                                 (i) Mergers and consolidations permitted by
Section 7.04; (ii) the Basin JV Acquisition, provided, in the case of the Basin
JV Acquisition, only so long as (1) no Default or Event of Default has occurred
and is continuing or would exist as a result thereof; (2) the board of directors
and (if required by applicable law) the shareholders, or the equivalent thereof,
of the Loan Parties and of the seller of the membership interests of the Basin
JV being purchased by the Loan Parties has approved such acquisition; (3) the
purchase price for the membership interests being purchased in the Basin JV
Acquisition by the Loan Parties does not exceed, in the aggregate, $88,000,000;
(4) the Borrowers have provided the Administrative Agent with prior written
notice of the date that the Basin JV Acquisition is expected to be consummated;
(5) the Basin JV Acquisition would not subject the Administrative Agent or any
Lender to any additional regulatory or third party approvals in connection with
the exercise of any of its rights or remedies under this Agreement or any other
Loan Document; and (6) to the extent the Basin JV Acquisition is consummated
prior to the Target Acquisition (in which case such Basin JV Acquisition will be
funded with the proceeds of the Term Loan), all actions have been taken with
respect to flood determinations as is required to comply with applicable law;
and (iii) the Target Acquisition, provided, in the case of the Target
Acquisition, only so long as (1) no Default or Event of Default has occurred and
is continuing or would exist as a result thereof; (2) the board of directors and
(if required by applicable law) the shareholders, or the equivalent thereof of
the Loan Parties and of the Target Seller has approved such acquisition; (3) the
Target Acquisition is consummated on substantially the terms set forth in the
Target Purchase Agreement; (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date that the Target Acquisition is
expected to be consummated; (5) the Loan Parties have complied with all
provisions of the Agreement relating to the granting of security interests in
the property to be acquired; (6) the Target Acquisition would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights or remedies under
this Agreement or any other Loan Document; (7) the Administrative Agent is
reasonably satisfied with the results of an environmental analysis of the Real
Estate to be acquired in the Target Acquisition; and (8) to the extent the
Target Acquisition is consummated prior to the Basin JV Acquisition (in which
case such Target Acquisition will be funded with the proceeds of the Term Loan),
all actions have been taken with respect to flood determinations as is required
to comply with applicable law;

 

(c)                                  Section 7.06(c) of the Credit Agreement is
hereby amended by deleting the words “other than the Warex Acquisition, the XOM
Acquisition, the Alliance Acquisition and the Basin JV Acquisition,” which
appear in the first sentence of Section 7.06(c) and substituting in place
thereof the words “other than the Warex Acquisition, the XOM Acquisition, the
Alliance Acquisition, the Target Acquisition and the Basin JV Acquisition”.

 

(f)                                   Section 7.18 of the Credit Agreement is
hereby amended by deleting Section 7.18 in its entirety and restating it as
follows:

 

13

--------------------------------------------------------------------------------


 

7.18                        Financial Covenants.

 

(i)                                     Combined Working Capital.  Permit the
Combined Working Capital to be less than $35,000,000 at any time.

 

(ii)                                  Combined Interest Coverage Ratio.  Permit
the Combined Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 2.00:1.00.

 

(iii)                               Combined Senior Secured Leverage Ratio. 
Permit the Combined Senior Secured Leverage Ratio (1) as of the end of any
fiscal quarter ending prior to a Covenant Reduction Date to be greater than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Combined Senior 
Secured Leverage 
Ratio

March 31, 2013 and June 30, 2013

 

3.50:1.00

September 30, 2013

 

3.25:1.00

December 31, 2013

 

3.00:1.00

March 31, 2014 and each fiscal quarter ending thereafter

 

2.75:1.00

 

and (2) as of the end of any fiscal quarter ending from the occurrence of the
Covenant Reduction Date and each fiscal quarter ending thereafter to be greater
than 2.75:1.00.

 

(iv)                              Combined Total Leverage Ratio.  Permit the
Combined Total Leverage Ratio as at the end of (a) each of the fiscal quarters
ending March 31, 2013 and June 30, 2013 to be greater than 4.25:1.00 and (b) the
fiscal quarter ending September 30, 2013 and each fiscal quarter ending
thereafter to be greater than 4.00:1.00.

 

§7.  Amendment to Article X of the Credit Agreement.  Article X of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 10.01(b) of the Credit Agreement is
hereby amended by deleting Section 10.01(b) in its entirety and restating it as
follows:

 

(b)                                 extend or increase the WC Commitment, the
Revolver Commitment or the Term Loan Commitment, as the case may be, of any
Lender (or reinstate any WC Commitment, Revolver Commitment or Term Loan
Commitment, as the case may be, terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

14

--------------------------------------------------------------------------------


 

(b)                                 Section 10.06(b)(i)(A) of the Credit
Agreement is hereby amended by deleting 10.06(b)(i)(A) in its entirety and
restating it as follows:

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolver Commitment, Term Loan
Commitment or WC Commitment, as the case may be, and the Revolver Loans, Term
Loans or WC Loans, as the case may be, at the time owing to it under such
Revolver Commitment, Term Loan Facility or WC Commitment, as the case may be, or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(c)                                  Section 10.06(b)(ii) of the Credit
Agreement is hereby amended by deleting 10.06(b)(ii) in its entirety and
restating it as follows:

 

(ii)                                  Non-Pro Rata Assignments.  Notwithstanding
anything to the contrary contained herein, any Lender shall be permitted to make
a non-pro rata assignment of any portion of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned hereunder (i.e. there shall be permitted non-pro rata assignments of
the WC Commitment, the Term Loan Commitment and the Revolver Commitment and the
WC Loans, the Revolver Loans and the Term Loans);

 

§8.  Conditions to Amendment Closing; Conditions to Ninth Amendment Effective
Date.This Ninth Amendment will close on, and be binding on the parties, as of
the date hereof, including the agreements contemplated by Section 1 hereof, but
no modification or amendments contemplated by Sections 2 through 7 hereof will
be effective until the Ninth Amendment Effective Date (as hereinafter defined),
upon receipt by the Administrative Agent of (a) the fully-executed original
counterparts of this Ninth Amendment executed by the Loan Parties, the
Administrative Agent, the L/C Issuers and the required Lenders and (b) receipt
by the Administrative Agent for the account of each Lender approving this Ninth
Amendment and sending to the Administrative Agent its fully executed and
delivered signature page hereto for receipt by the Administrative Agent by not
later than 5:00 p.m. (Eastern time) on January 17, 2013, a fee in an amount of
12.5 basis points on the amount of such Lender’s WC Commitment and Revolver
Commitment.  The actual funding of the Term Loan by any Lender committing
thereto and the modifications and amendments contemplated by Sections 2 through
7 hereof will be effective upon the satisfaction of the following conditions
(such date being hereinafter referred to as the “Ninth Amendment Effective
Date”) and the Administrative Agent will promptly notify each Lender of the
occurrence of the Ninth Amendment Effective Date:

 

(a)                                 either the Basin JV Acquisition or the
Proposed Target Acquisition (or both if such acquisitions close on the same day)
has been consummated by not later than February 28, 2013 and, at the time of
such consummation, (x) to the extent it is the consummation of the Basin JV
Acquisition, (1) no Default or Event of Default has occurred and is continuing
or would exist as a result thereof; (2) the board of directors and (if required
by applicable law) the shareholders, or the equivalent thereof, of the Loan
Parties and of the seller of the membership interests of the Basin JV being
purchased by the Loan Parties has approved

 

15

--------------------------------------------------------------------------------


 

such acquisition; (3) the purchase price for the membership interests being
purchased in the Basin JV Acquisition by the Loan Parties does not exceed, in
the aggregate, $88,000,000; (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date that the Basin JV Acquisition is
expected to be consummated and have submitted a notice of Borrowing requesting
that the New Term Loan be made on the Basin JV Effective Date; (5) the Basin JV
Acquisition would not subject the Administrative Agent or any Lender to any
additional regulatory or third party approvals in connection with the exercise
of any of its rights or remedies under the Credit Agreement or any other Loan
Document; and (6) to the extent the Basin JV Acquisition is consummated prior to
the Proposed Target Acquisition (in which case such Basin JV Acquisition will be
funded with the proceeds of the New Term Loan), all actions have been taken with
respect to flood determinations as is required to comply with applicable law;
and (y) to the extent it is the consummation of the Proposed Target Acquisition,
(1) no Default or Event of Default has occurred and is continuing or would exist
as a result thereof; (2) the board of directors and (if required by applicable
law) the shareholders, or the equivalent thereof of the Loan Parties and of the
Target Seller has approved such acquisition; (3) the Proposed Target Acquisition
is consummated on substantially the terms set forth in the Proposed Target
Purchase Agreement; (4) the Borrowers have provided the Administrative Agent
with prior written notice of the date that the Proposed Target Acquisition is
expected to be consummated and have submitted a notice of Borrowing requesting
that the New Term Loan be made on the Target Acquisition Effective Date; (5) the
Loan Parties have complied with all provisions of the Credit Agreement relating
to the granting of security interests in the property to be acquired; (6) the
Proposed Target Acquisition would not subject the Administrative Agent or any
Lender to any additional regulatory or third party approvals in connection with
the exercise of any of its rights or remedies under the Credit Agreement or any
other Loan Document; (7) the Administrative Agent is reasonably satisfied with
the results of an environmental analysis of the Real Estate to be acquired in
the Proposed Target Acquisition; (8) to the extent the Proposed Target
Acquisition is consummated prior to the Basin JV Acquisition (in which case such
Proposed Target Acquisition will be funded with the proceeds of the New Term
Loan), all actions have been taken with respect to flood determinations as is
required to comply with applicable law; and (9) the Borrowers have complied with
the provisions of Section 6.13(a) of the Credit Agreement with respect to the
Proposed Target Acquisition; and

 

(b)                                 payment to the Administrative Agent for the
accounts of the Administrative Agent and each Lender with a Term Loan Commitment
of the fees contemplated by the fee letter dated as of the date hereof.

 

To the extent neither the Basin JV Acquisition nor the Proposed Target
Acquisition has been consummated on or prior to February 28, 2013, then the
Ninth Amendment Effective Date will not occur, no changes contemplated by
Sections 2 through 7 hereof will be effected and no Lender which has committed
to make a portion of the New Term Loan will be obligated to make any such New
Term Loan.

 

§9.                               Representations and Warranties.  Each of the
Loan Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in Article V of the Credit Agreement,
provided, that all references therein to the Credit Agreement shall refer

 

16

--------------------------------------------------------------------------------


 

to such Credit Agreement as amended hereby.  In addition, each of the Loan
Parties hereby represents and warrants that the execution and delivery by such
Loan Party of this Ninth Amendment and the performance by each such Loan Party
of all of its agreements and obligations under the Credit Agreement as amended
hereby and the other Loan Documents to which it is a party are within the
corporate, partnership and/or limited liability company authority of each of the
Loan Parties and have been duly authorized by all necessary corporate,
partnership and/or membership action on the part of each of the Loan Parties.

 

§10.                        Ratification, Etc.  Except as expressly amended
hereby, the Credit Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the Security Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  The Credit Agreement and this Ninth Amendment shall be read and
construed as a single agreement.  All references in the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.  This Ninth Amendment shall constitute a
Loan Document.

 

§11.                        No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Loan Parties or any rights of the Administrative Agent, the
L/C Issuer, the Swing Line Lender, the Syndication Agent, the Co-Documentation
Agents or the Lenders consequent thereon.

 

§12.                        Counterparts.  This Ninth Amendment may be executed
in one or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

 

§13.                        Governing Law.  THIS NINTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

18

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

GLOBAL ENERGY MARKETING II LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

ALLIANCE ENERGY LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

19

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ DeWayne D. Rosse

 

 

 

 

Name:

DeWayne D. Rosse

 

 

 

 

Title:

Agency Management Officer

 

20

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ Jason Zilewicz

 

 

 

 

Name:

Jason Zilewicz

 

 

 

 

Title:

Assistant Vice President

 

21

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer

 

 

 

By:

/s/ Dan Bueno

 

 

 

 

Name:

Dan Bueno

 

 

 

 

Title:

Vice President

 

22

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Daniel M. Grondin

 

 

 

 

Name:

Daniel M. Grondin

 

 

 

 

Title:

Senior Vice President

 

23

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Chad Clark

 

 

 

 

Name:

Chad Clark

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Matt Worstell

 

 

 

 

Name:

Matt Worstell

 

 

 

 

Title:

Vice President

 

24

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

By:

/s/ Johanna Minaya

 

 

 

 

Name:

Johanna Minaya

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Robert Reddington

 

 

 

 

Name:

Robert Reddington

 

 

 

 

Title:

Credit Documentation Manager

 

25

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Donald A. Wright

 

 

 

 

Name:

Donald A. Wright

 

 

 

 

Title:

Senior Vice President

 

26

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

By:

/s/ A-C Mathiot

 

 

 

 

Name:

A-C Mathiot

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Janet Keohne

 

 

 

 

Name:

Janet Keohne

 

 

 

 

Title:

Director

 

27

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Rodney P. Hutchinson

 

 

 

 

Name:

Rodney P. Hutchinson

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Tim Hogebrug

 

 

 

 

Name:

Tim Hogebrug

 

 

 

 

Title:

Executive Director

 

28

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, N.A. as a Lender

 

 

 

 

By:

/s/ William Maag

 

 

 

 

Name:

William Maag

 

 

 

 

Title:

Senior Vice President

 

29

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

By:

/s/ Zali Win

 

 

 

 

Name:

Zali Win

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michel Kermarrec

 

 

 

 

Name:

Michel Kermarrec

 

 

 

 

Title:

Vice President

 

30

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Keven D. Smith

 

 

 

 

Name:

Keven D. Smith

 

 

 

 

Title:

Senior Vice President

 

31

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

 

By:

/s/ Vicki Ferguson

 

 

 

 

Name:

Vicki Ferguson

 

 

 

 

Title:

Authorized Signatory

 

32

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

 

By:

/s/ Astrid Wilke

 

 

 

 

Name:

Astrid Wilke

 

 

 

 

Title:

Group Vice President

 

 

 

 

 

 

 

By:

/s/ Joyce Marie Gapay

 

 

 

 

Name:

Joyce Marie Gapay

 

 

 

 

Title:

Vice President

 

33

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

 

 

Name:

Scott G. Axelrod

 

 

 

 

Title:

Vice President

 

34

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Sreedhar R. Kona

 

 

 

 

Name:

Sreedhar R. Kona

 

 

 

 

Title:

Assistant Vice President

 

35

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Carol Carver

 

 

 

 

Name:

Carol Carver

 

 

 

 

Title:

Vice President

 

36

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ David Pershad

 

 

 

 

Name:

David Pershad

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Carla Gray

 

 

 

 

Name:

Carla Gray

 

 

 

 

Title:

Director

 

37

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

By:

/s/ Kevin Utsey

 

 

 

 

Name:

Kevin Utsey

 

 

 

 

Title:

Director

 

38

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ Shuji Yabe

 

 

 

 

Name:

Shuji Yabe

 

 

 

 

Title:

Managing Director

 

39

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Chris Chapman

 

 

 

 

Name:

Chris Chapman

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Juan-Jose Mejia

 

 

 

 

Name:

Juan-Jose Mejia

 

 

 

 

Title:

Director

 

40

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Marla Willner

 

 

 

 

Name:

Marla Willner

 

 

 

 

Title:

Executive Vice President

 

41

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Matthew Leighton

 

 

 

 

Name:

Matthew Leighton

 

 

 

 

Title:

Vice President

 

42

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

By:

/s/ Jared Shaner

 

 

 

 

Name:

Jared Shaner

 

 

 

 

Title:

Authorized Signer

 

43

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, as a Lender

 

 

 

 

By:

/s/ Kelley Keefe

 

 

 

 

Name:

Kelley Keefe

 

 

 

 

Title:

Vice President

 

44

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender

 

 

 

 

By:

/s/ Chan K. Park

 

 

 

 

Name:

Chan K. Park

 

 

 

 

Title:

Managing Director

 

45

--------------------------------------------------------------------------------


 

 

FIRST NIAGARA BANK, N.A. as a Lender

 

 

 

 

By:

/s/ Robert Dellatorre

 

 

 

 

Name:

Robert Dellatorre

 

 

 

 

Title:

Vice President

 

46

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Ninth Amendment as of January 25, 2013, and agrees
that each of (a) the Amended and Restated Guaranty dated as of May 14, 2010 (as
amended and in effect from time to time, the “Original Guaranty”) from each of
Global Partners LP and Global GP LLC and (b) the Guaranty dated as of March 1,
2012 (as amended and in effect from time to time, the “Alliance Guaranty”) from
Bursaw Oil LLC remains in full force and effect, and each of the Guarantors
confirms and ratifies all of its obligations thereunder and under each of the
other Loan Documents to which such Guarantor is a party. Notwithstanding
anything to the contrary contained herein, the parties thereto hereby
acknowledge, agree and confirm that as of the date hereof, each of the Original
Guaranty and the Alliance Guaranty remains in full force and effect.

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

BURSAW OIL LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

47

--------------------------------------------------------------------------------